Case 9:20-cv-80122-KAM Document 69 Entered on FLSD Docket 11/20/2020 Page 1 of 12




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO. 20-CV-80122-MARRA

      GUBAGOO, INC.,

              Plaintiff,
      v.

      PETER ORLANDO, and RESPONSELOGIX,
      INC., d/b/a DIGITAL AIR STRIKE,

            Defendants.
      _______________________________________/

      PETER ORLANDO,

              Counterclaimant,
      v.

      GUBAGOO, INC.,

            Counterdefendant.
      _______________________________________/

                                              ORDER AND OPINION1

             This cause is before the Court upon Defendant Responselogix, Inc. d/b/a Digital Air

  Strike’s Motion to Dismiss for Lack of Subject Matter Jurisdiction; Alternatively, Motion to

  Transfer the Case to the U.S. District Court, District of Arizona (DE 60). The Motion is fully

  briefed and ripe for review. The Court has considered the Motion and is otherwise fully advised

  in the premises.




  1
      The Court presumes familiarity with its prior Orders.
Case 9:20-cv-80122-KAM Document 69 Entered on FLSD Docket 11/20/2020 Page 2 of 12




         I. Background

         Plaintiff Gubagoo, Inc. (“Plaintiff,” “Gubagoo”) filed its original complaint in state court

  against its former employee, Peter Orlando (“Orlando”), for Breach of Contract (count I);

  Injunctive Relief (count II); Violation of the Florida Computer Abuse and Data Recovery Claim

  pursuant to Florida Statute § 668.801 (count III) and Breach of Duty of Loyalty (count IV) (DE

  1-1.) Orlando removed the original complaint to this Court on January 27, 2020. (DE 1.)

  Gubagoo did not file a motion for remand to state court.

         On March 20, 2020, Gubagoo filed an Amended Complaint against Defendant Orlando

  and added Defendant Responselogix, Inc. d/b/a Digital Air Strike (“DAS), Orlando’s new

  employer and Gubagoo’s competitor. (Am. Compl. at p. 2.) The Amended Complaint brought

  claims for Breach of Contract against Orlando (count I); Breach of Duty of Loyalty against

  Orlando (count II); Tortious Interference with Contractual and Business Relationships against

  DAS (count III) and Injunctive Relief against Orlando and DAS (count IV). DAS moved to

  dismiss for lack of subject matter jurisdiction. (DE 43.)

         On July 22, 2020, the Court entered an Order (DE 56) which did the following: (1)

  granted Gubagoo leave to amend its Amended Complaint (DE 27) to state and support properly

  the amount-in-controversy; (2) noted that the Amended Complaint alleged an unspecified

  amount of damages, (3) told Gubagoo it must establish the amount-in-controversy as to each

  defendant and not to aggregate the claims; (4) instructed Gubagoo to prove by a preponderance

  of the evidence that the jurisdictional minimum is met as to each Defendant (5) held that venue is

  valid and (6) reserved ruling on the forum non conveniens issue until subject matter jurisdiction

  was established. (DE 56.)

         The Second Amended Complaint (“SAC,” DE 57) alleges Breach of Contract against



                                                   2
Case 9:20-cv-80122-KAM Document 69 Entered on FLSD Docket 11/20/2020 Page 3 of 12




  Orlando (count I); Aiding and Abetting Breach of Contract against DAS (count II); Tortious

  Interference with Contractual and Business Relationships against DAS (count III) and Injunctive

  Relief against Orlando and DAS (count IV). The SAC states that this Court “has jurisdiction

  over this matter pursuant to 28 U.S.C. § 1332(a) because the action is between citizens of

  different states and the amount-in-controversy exceeds $75,000, as to each defendant and/or on a

  joint basis, exclusive of interest and costs.”2 (SAC ¶ 1.)

          Defendant DAS moves to dismiss the SAC for lack of subject matter jurisdiction for

  failing to plead properly the amount-in-controversy to establish diversity jurisdiction.

  Alternatively, DAS moves to transfer the case to the U.S. District Court for the District of

  Arizona.

          With respect to the motion to dismiss, Gubagoo responds that the amount-in-controversy

  related to the injunction alone exceeds $75,000.00, and DAS acted in concert with Orlando and

  is thus joint and severally liable for the damages caused by the violation of the restrictive

  covenants. With respect to the motion to transfer, Gubagoo contends that (1) DAS has failed to

  meet its burden to show that Arizona is a more convenient venue; (2) Orlando contractually

  agreed to the application of Florida law and to venue in Palm Beach County, Florida thereby

  waiving the right to challenge the convenience of the forum; (3) DAS should have sought to

  sever the claims under Rule 21 and (4) DAS’s proposed venue is not convenient.

          In reply, Defendant asserts that injunctive relief only applies to future harms and

  Gubagoo admits that Defendant Orlando is no longer employed by DAS, making the injunctive

  relief claim moot. Next, Defendant argues that Gubagoo has not suffered any harm and therefore

  cannot prove the amount-in-controversy by a preponderance of the evidence. Lastly, Defendant


  2
   The SAC also contains a section entitled “amount-in-controversy statement” (SAC ¶¶ 85-96) as well as additional
  allegations regarding the amount-in-controversy (SAC ¶¶ 109, 114.)

                                                          3
Case 9:20-cv-80122-KAM Document 69 Entered on FLSD Docket 11/20/2020 Page 4 of 12




  claims that the all the witnesses who will testify in this case are in Arizona, making this case

  appropriate for transfer.

         III. Discussion
         “Federal courts are courts of limited jurisdiction.” Federated Mut. Ins. Co. v. McKinnon

  Motors, LLC, 329 F.3d 805, 807 (11th Cir. 2003) (quoting Burns v. Windsor Ins., Co., 31 F.3d

  1092, 1095 (11th Cir. 1994)). In order to invoke a federal court's diversity jurisdiction, a

  plaintiff must claim, among other things, that the amount-in-controversy exceeds $75,000.00.

  28 U.S.C. § 1332. A plaintiff satisfies the amount-in-controversy requirement by claiming a

  sufficient sum in good faith. St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288

  (1938). Where jurisdiction is based on a claim for indeterminate damages, the party seeking to

  invoke federal jurisdiction bears the burden of proving by a preponderance of the evidence that

  the claim on which it is basing jurisdiction meets the jurisdictional minimum. Federated Mut.

  Ins. Co. v. McKinnon Motors, LLC, 329 F.3d 805, 807 (11th Cir. 2003) (citing Tapscott v. MS

  Dealer Serv. Corp., 77 F.3d 1353, 1356–57 (11th Cir. 1996), abrogated on other grounds by

  Cohen v. Office Depot, Inc., 204 F.3d 1069, 1072–77 (11th Cir. 2000)); Stern v. First Liberty

  Ins. Corp., 424 F. Supp. 3d 1264, 1269 (S.D. Fla. 2020); Coffey v. Nationstar Mortg., LLC, 994

  F. Supp. 2d 1281, 1283 (S.D. Fla. 2014).

         The prior Amended Complaint contained only one count that alleged joint liability; i.e.,

  the claim for injunctive relief. That presented a jurisdictional issue because Gubagoo was not

  able to show that the injunctive claim met the amount-in-controversy for each Defendant without

  aggregating the claims. (DE 56.) The general rule for aggregating claims against multiple

  defendants to satisfy the amount-in-controversy requirement is that “where a suit is brought

  against several defendants asserting claims against each of them which are separate and distinct,

  the test of jurisdiction is the amount of each claim, and not their aggregate.” State Farm Mut.

                                                   4
Case 9:20-cv-80122-KAM Document 69 Entered on FLSD Docket 11/20/2020 Page 5 of 12




  Auto. Ins. Co. v. A & J Medical Center, Inc., 20 F.Supp.3d 1363, 1367 (S.D. Fla. 2014) (quoting

  Jewell v. Grain Dealers Mut. Ins. Co., 290 F.2d 11, 13 (5th Cir. 1961)3 (citations and internal

  quotation marks omitted)). “Claims against multiple defendants can only be aggregated when

  the defendants are jointly liable to the plaintiff.” Morrison v. Allstate Indem. Co., 228 F.3d

  1255, 1263 n.7 (11th Cir. 2000) (citing Jewell, 290 F.2d at 13)).

           Gubagoo’s SAC remedies this problem. To understand why, it is necessary to discuss

  briefly the history of the case. When Orlando removed the case to this Court, he asserted that the

  amount in controversy exceeded the jurisdictional amount, and Gubagoo never challenged that

  assertion. Thus, the original parties to the suit agreed that the jurisdictional amount was met.

  When Gubagoo filed the Amended Complaint, it added DAS as a Defendant but did not allege

  any joint liability other than the injunctive claim. The Court’s prior Order explained that

  Gubagoo’s assertion that Gubagoo and DAS are competitors did not satisfy the amount-in-

  controversy requirement and noted that damages arising from injunctions “can be very difficult

  to prove.” (DE 56 at 8.) Simply put, the Amended Complaint failed to allege any joint liability,

  making it inapropriate to aggregate the claims.

           The SAC, however, alleges joint liability. Whereas the Amended Complaint asserted

  joint liability under the injunctive claim, Gubagoo now sues Orlando for breach of contract and

  sues DAS for aiding and abetting that breach of contract. Therefore, the damages for these

  claims can be aggregated due to the joint liability of both Defendants, and not based on the value

  of the injunctive claim. Given that there was never any issue regarding the amount-in-


  3
    The decisions of the United States Court of Appeals for the Fifth Circuit, as that court existed on September 30,
  1981, handed down by that court prior to the close of business on that date, shall be binding as precedent in the
  Eleventh Circuit, for this court, the district courts, and the bankruptcy courts in the circuit. Bonner v. Pritchard, 661
  F.2d 1206, 1207 (11th Cir. 1981) (en banc).



                                                              5
Case 9:20-cv-80122-KAM Document 69 Entered on FLSD Docket 11/20/2020 Page 6 of 12




  controversy for the claims against Orlando, DAS’s joint liability with Orlando meets the amount-

  in-controversy requirement. Subject matter jurisdiction exists over this SAC.

          The Court must now address whether transfer of this case to the United States District

  Court of Arizona is appropriate.4 Before addressing the legal analysis, the Court will set forth

  the evidence of the parties. DAS provides evidence that: (1) Orlando lives in Arizona; (2) DAS

  is headquartered in Arizona; (3) Orlando was introduced to a DAS representative in Arizona and

  interviewed for his job with DAS in Arizona; (4) Orlando accepted the job offer in Arizona and

  worked in Arizona, where all his employment responsibilities were performed; (5) Orlando never

  traveled to Florida; (6) the vast majority of employees who worked with Orlando are located in

  Arizona; (7) Orlando’s job duties excluded calling clients in Florida; (8) Orlando was terminated

  from DAS in Arizona and (9) all party and non-party witnesses DAS intends to call are located

  in Arizona. (SAC ¶ ¶ 7, 11; Deke Keating Decl., DE 60-1)

          Gubagoo provides evidence that, after DAS offered Orlando a job, Orlando reached out

  to Gubagoo’s chief executive officer. Gubagoo then flew Orlando to Florida for a meeting with

  other Gubagoo employees in Florida, where Orlando sought to obtain new information about

  Gubagoo’s products right before he started working for DAS. (Brad Title Decl., DE 64-1.)

          To resolve this issue, the Court must examine 28 U.S.C. ' 1404(a), which provides: AFor

  the convenience of parties and witnesses, in the interest of justice, a district court may transfer

  any civil action to any other district or division where it might have been brought or to any


  4
    The parties’ briefs discuss the various agreements Orlando entered into with Gubagoo. Gubagoo and DAS both
  agree that Orlando’s May 21, 2019 separation agreement with Gubagoo contains a permissive forum selection
  clause that permits any party to institute an action to enforce the agreement or seek damages for a breach of the
  agreement in Palm Beach County, Florida, but does not mandate venue in Palm Beach County, Florida. (Separation
  Agreement ¶ 10, attached to Original Compl. as Ex. B.) With respect to Orlando’s November 20, 2018 employment
  agreement with Gubagoo, DAS is not bound by the mandatory venue provision as DAS is a non-party to this
  agreement. That agreement mandates that venue for any action that arises out of Orlando’s employment agreement
  be in Palm Beach County. (Employment agreement ¶ 14, attached to Original Compl. as Ex. A.)


                                                          6
Case 9:20-cv-80122-KAM Document 69 Entered on FLSD Docket 11/20/2020 Page 7 of 12




  district to which all parties have consented.@ 28 U.S.C. ' 1404(a). The standard for transfer under

  28 U.S.C. ' 1404(a) leaves much to the broad discretion of the trial court, and once a trial judge

  decides that transfer of venue is or is not justified, the ruling can be overturned only for clear

  abuse of discretion. See Brown v. Connecticut Gen. Life Ins. Co., 934 F.2d 1193, 1197 (11th

  Cir. 1991).

         To determine the propriety of transfer to a different district, courts engage in a two-step

  analysis under section 1404(a). Osgood v. Discount Auto Parts, LLC, 981 F. Supp. 2d 1259,

  1263 (S.D. Fla. 2013). AFirst, courts determine whether the action could have been brought in

  the venue in which transfer is sought. Second, courts assess whether convenience and the interest

  of justice require transfer to the requested forum.@ Id. In deciding the second step, Acourts focus

  on a number of potential factors including: (1) the convenience of the witnesses; (2) the location

  of documents and other sources of proof; (3) the convenience of the parties; (4) the locus of

  operative facts; (5) the ability of process to compel the attendance of unwilling witnesses; (6) the

  relative means of the parties; (7) the forum's familiarity with the governing law; (8) the weight

  accorded a plaintiff's choice of forum and (9) trial efficiency and the interests of justice, based on

  the totality of the circumstances.@ Id. at 1263-64 (citing Manuel v. Convergys Corp., 430 F.3d

  1132, 1135 n. 1 (11th Cir. 2005)).

         In this case, DAS seeks to transfer this matter to the District of Arizona. The Court must

  first examine whether the action could have been brought there in the first instance. Osgood, 981

  F. Supp. 2d at 1264. An action may be brought in a judicial district Ain which a substantial part

  of the events or omissions giving rise to the claim occurred.@ 28 U.S.C. ' 1391(b)(2). Here,

  Orlando allegedly breached his employment and severance agreements by accepting employment




                                                    7
Case 9:20-cv-80122-KAM Document 69 Entered on FLSD Docket 11/20/2020 Page 8 of 12




  with Gubagoo’s competitor, DAS, which is in Arizona. Thus, this case could have been brought

  there in the first instance.

          Next, the court must Aassess whether convenience and the interest of justice require

  transfer to the requested forum.@ Osgood, 981 F. Supp. 2d at 1264 (citing Abbate v. Wells Fargo

  Bank, Nat. Ass'n, 09B62047BCiv, 2010 WL 3446878, at *4 (S.D. Fla. Aug. 31, 2010)). The

  Court has carefully reviewed all nine factors and concludes that the interests of justice disfavor

  transfer.

          1. Convenience of the witnesses

          AThe convenience of both the party and non-party witnesses is probably considered the

  single most important factor in the analysis whether a transfer should be granted. When

  weighing the convenience of the witnesses, a court does not merely tally the number of witnesses

  who reside in the current forum in comparison to the number located in the proposed transferee

  forum. Instead, the court must qualitatively evaluate the materiality of the testimony that the

  witness may provide.@ Gonzalez v. Pirelli Tire, LLC, No. 07-80453-CIV, 2008 WL 516847, at

  *2 (S.D. Fla. Feb 22, 2008) (internal citations and quotation marks omitted). Given that

  Gubagoo is a Florida company, many of its witnesses will be in Florida. On the other hand, both

  Defendants reside in Arizona, making this factor neutral. Although DAS argues that non-party

  witnesses in Arizona cannot be compelled to testify in Florida, those witnesses are likely DAS’s

  employees, and DAS can ensure the availability of these witnesses. See Nat'l Tr. Ins. Co. v.

  Pennsylvania Nat'l Mut. Cas. Ins. Co., 223 F. Supp. 3d 1236, 1243 (M.D. Fla. 2016) (“in the case

  of employee witnesses, their convenience is entitled to less weight because the parties will be

  able to compel their testimony at trial.” (internal quotation marks and brackets omitted)).




                                                   8
Case 9:20-cv-80122-KAM Document 69 Entered on FLSD Docket 11/20/2020 Page 9 of 12




          2. Location of the evidence

          With respect physical evidence, the evidence can be supplied electronically, making this

  a factor with little weight. See Rothschild Storage Retrieval Innovations, LLC v. Sony Mobile

  Comm. (USA) Inc., No. 14BCIVB22652, 2015 WL 224952, at * 5 (S.D. Fla. Jan. 15, 2015).

          3. Convenience of the parties

          This factor is neutral, as the parties are in both Florida and Arizona.

          4. Locus of operative facts

          Based on the allegations of the SAC, relevant acts occurred in both Florida and Arizona.

  The Court rejects DAS’s argument that the contractual interference “occurred in Arizona, not

  Florida.” (Mot. at 15). By alleging a claim for aiding and abetting the Orlando’s breach of

  contract, DAS would be jointly responsible for any acts committed by Orlando in Florida.

          5. Ability of process to compel witnesses to attend

          The Court has already addressed the ability of DAS to require its employees to testify,

  even if this Court cannot compel witnesses from Arizona. To the extent there are Arizona

  witnesses who are not under DAS’s control, this factor tips slightly in favor of DAS.

          6. The relative means of the parties

          Neither Gubagoo nor DAS provided evidence of their financial situation.5

          7. The forum’s familiarity with governing law

          The case between Gubagoo and Orlando will be governed by Florida law, given the

  forum selection clause. DAS contends that Arizona law will apply to the case between DAS and

  Gubagoo because the “conduct occurred in Arizona.” (Mot. at 16.) Again, based on the



  5
    DAS submits a declaration from Orlando (DE 60-2) indicating that Orlando is no longer working for DAS and is in
  financial distress. The Court will not consider this evidence, given that Orlando agreed to the forum selection
  clause.

                                                         9
Case 9:20-cv-80122-KAM Document 69 Entered on FLSD Docket 11/20/2020 Page 10 of 12




   allegations of the SAC, significant conduct occurred in both Arizona and Florida, and the Court

   would need to conduct a conflict of laws analysis to resolve this issue. The parties have not

   adequately briefed this issue to allow the Court to resolve it. Even assuming Arizona law

   applied to the dispute between DAS and Gubagoo, it would not be a basis to transfer the case

   since Florida law would apply to the dispute between Gubagoo and Orlando, making this factor

   neutral.

          8. Plaintiff’s choice of forum

          “The plaintiff's choice of forum should not be disturbed unless it is clearly outweighed by

   other considerations.” Robinson v. Giarmarco & Bill, P.C., 74 F.3d 253, 260 (11th Cir. 1996);

   see Advanced Ground Info. Sys., Inc. v. Life360, Inc., No. 14-80651-CV, 2014 WL 12469974,

   at *2-3 (S.D. Fla. Sept. 16, 2014) (same). Here, the case between Gubagoo and Orlando must be

   tried in this forum based on the parties’ prior agreements. To the extent DAS challenges the use

   of those agreements, the Court points out that Defendant Orlando, in bringing a counterclaim

   against Gubagoo, states that “[v]enue is proper in this Court as the wrongful conduct of

   Counterdefendant occurred in Palm Beach County, Florida and the parties’ agreement

   specifically provides for venue in Palm Beach, Florida.” (Counterclaim ¶ 131, DE 9) (emphasis

   added). The Court, however, agrees that Orlando’s counterclaim venue provision does not

   provide a basis for venue applying to DAS. The counterclaim was only brought against

   Gubagaoo. Nonetheless, DAS was brought into this case as a joint tortfeasor to an action that

   does require venue here and the Court sees no reason to disturb Plaintiff’s choice of forum.

          9. Trial efficiency and the interests of justice

          Related to this last point, although DAS is not bound by the venue provision in the

   agreements between Gubagoo and Orlando, it was joined as a joint tortfeasor with Orlando,



                                                    10
Case 9:20-cv-80122-KAM Document 69 Entered on FLSD Docket 11/20/2020 Page 11 of 12




   Therefore, in balancing the competing interests, the balance weights against transfer. As for

   DAS’s alternative relief of severance, the Court denies this as well. Federal Rule of Civil

   Procedure 21 authorizes district courts to “sever any claim against a party.” Fed. R. Civ. P. 21.

   In deciding whether to sever a claim, the Court may consider “whether the claims arise from the

   same transaction or occurrence, whether they present some common question of law or fact,

   whether severance would facilitate settlement or judicial economy, and the relative prejudice to

   each side if the motion is granted or denied.” Tia Agripina, Inc. v. Cruisers Yachts, Inc., No. 16-

   62830-CIV, 2017 WL 9280110, at *2 (S.D. Fla. Sept. 21, 2017). Given that the claims brought

   against DAS involve Orlando’s alleged breach of contract between Orlando and Gubagoo, the

   claims against DAS arise from the same transaction or occurrence and present common

   questions or law. Severing the claims against DAS and allowing the transfer to Arizona of the

   claims against DAS would not serve judicial economy. There are overlapping facts in these cases

   and there is no reason for two different courts to consider those same facts. Nor does the fact that

   Orlando waived his right to a jury trial change the Court’s analysis. The Court can conduct one

   trial where a jury decides the claims against DAS while the Court decides the claims against

   Orlando.



   IV. Conclusion
          Accordingly, it is hereby ORDERED AND ADJUDGED that Defendant DAS’s Motion

   to Dismiss for Lack of Subject Matter Jurisdiction; Alternatively, Motion to Transfer the Case to




                                                   11
Case 9:20-cv-80122-KAM Document 69 Entered on FLSD Docket 11/20/2020 Page 12 of 12




   the U.S. District Court, District of Arizona (DE 60) is DENIED IN ITS ENTIRETY.

          DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

   Florida, this 20th day of November, 2020.




                                                         KENNETH A. MARRA
                                                         United States District Judge




                                               12
